Name: Commission Regulation (EU) NoÃ 1213/2010 of 16Ã December 2010 establishing common rules concerning the interconnection of national electronic registers on road transport undertakings Text with EEA relevance
 Type: Regulation
 Subject Matter: communications;  executive power and public service;  information technology and data processing;  land transport
 Date Published: nan

 18.12.2010 EN Official Journal of the European Union L 335/21 COMMISSION REGULATION (EU) No 1213/2010 of 16 December 2010 establishing common rules concerning the interconnection of national electronic registers on road transport undertakings (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (1), and in particular Article 16 thereof, Whereas: (1) In order to facilitate the interconnection of the national electronic registers as required by Article 16(5) of Regulation (EC) No 1071/2009, the Commission should adopt common rules for the implementation of this interconnection in accordance with Article 16(6) of Regulation (EC) No 1071/2009. (2) The provisions on personal data protection, as laid down in particular by Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (2), apply to the processing of any personal data pursuant to Regulation (EC) No 1071/2009. In particular, Member States should implement appropriate security measures to prevent misuse of personal data. (3) Where applicable, the provisions on personal data protection, as laid down by Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3) apply to the processing of any personal data pursuant to Regulation (EC) No 1071/2009. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 18(1) of Council Regulation (EEC) No 3821/85 (4), HAS ADOPTED THIS REGULATION: Article 1 The common rules to enable the interconnection of the national electronic registers shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 31 December 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 300, 14.11.2009, p. 51. (2) OJ L 281, 23.11.1995, p. 31. (3) OJ L 8, 12.1.2001, p. 1. (4) OJ L 370, 31.12.1985, p. 8. ANNEX The system of interconnection of national electronic registers shall be called the ERRU (European Registers of Road Transport Undertakings). 1. INFORMATION EXCHANGE 1.1. Exchange on infringements 1.1.1. Infringement Notification Message When exchanging information according to Article 13(1) of Regulation (EC) No 1072/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international road haulage market (1), or Article 23(1) of Regulation (EC) No 1073/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international market for coach and bus services, and amending Regulation (EC) No 561/2006 (2), Member States shall use messages of the following format (Infringement Notification Message): Data type Data item Mandatory or optional Additional description of data field Notifying Member State Notifying Member State Mandatory Selected from two letter code ISO 3166-1 alpha 2 Notifying competent authority Notifying competent authority identifier Mandatory Free text alpha-numeric field Destination Member State Destination Member State Mandatory Selected from two letter code ISO 3166-1 alpha 2 Notification details Notification number Mandatory Free text alpha-numeric field Date of notification Mandatory Numeric data entry in ISO 8601 format (YYYY-MM-DD) Time of notification Mandatory Numeric data entry in form HH:MM:SS Transport undertaking Name Optional Free text alpha-numeric field Authorisation Serial number of certified true copy of Community licence Mandatory Free text alpha-numeric field Vehicle registration number Optional Free text alpha-numeric field Serious infringement Category Mandatory Type Mandatory Date of infringement Mandatory Numeric data entry in ISO 8601 format (YYYY-MM-DD) Date of check where infringement has been ascertained Mandatory Numeric data entry in ISO 8601 format (YYYY-MM-DD) Penalties imposed and executed Final decision date Mandatory Numeric data entry in ISO 8601 format (YYYY-MM-DD) Penalty type imposed Mandatory Declaration of either: Warning Temporary ban on cabotage operations Fine Prohibition Immobilisation Other If applicable: start date of penalty imposed Optional Numeric data entry in ISO 8601 format (YYYY-MM-DD) If applicable: end date of penalty imposed Optional Numeric data entry in ISO 8601 format (YYYY-MM-DD) Penalties executed Mandatory Declaration of either: Yes No Unknown Penalties requested Type of administrative penalty requested Optional Declaration of either: Warning Temporary withdrawal of some or all of the certified true copies of the Community licence Permanent withdrawal of some or all of the certified true copies of the Community licence Temporary withdrawal of the Community licence Permanent withdrawal of the Community licence Suspension of the issue of driver attestations Withdrawal of driver attestations Issue of driver attestations subject to additional conditions in order to prevent misuse Requested penalty duration (calendar days) Optional Numeric data entry DDDDD 1.1.2. Infringement Response Message When exchanging information according to Article 12(3) of Regulation (EC) No 1072/2009 or Article 22(2) of Regulation (EC) No 1073/2009, Member States shall use messages of the following format (Infringement Response Message): Data type Data item Mandatory or optional Additional description of data field Responding Member State Responding Member State Mandatory Selected from two letter code ISO 3166-1 alpha 2 Responding competent authority Responding competent authority identifier Mandatory Free text alpha-numeric field Destination Member State Destination Member State Mandatory Selected from two letter code ISO 3166-1 alpha 2 Destination competent authority Destination competent authority identifier Mandatory Free text alpha-numeric field Response details Notification number Mandatory Free text alpha-numeric field Date of response Mandatory Numeric data entry in ISO 8601 format (YYYY-MM-DD) Time of response Mandatory Numeric data field in form HH:MM:SS Transport undertaking Name Mandatory Free text alpha-numeric field Authority imposing penalty Authority imposing penalty name Mandatory Free text alpha-numeric field Penalties imposed Confirm penalty imposed Mandatory Declaration of either: Yes No Penalty imposed Mandatory Declaration of either: Warning Temporary withdrawal of some or all of the certified true copies of the Community licence Permanent withdrawal of some or all of the certified true copies of the Community licence Temporary withdrawal of the Community licence Permanent withdrawal of the Community licence Suspension of the issue of driver attestations Withdrawal of driver attestations Issue of driver attestations subject to additional conditions in order to prevent misuse Other Penalty imposed date Optional Numeric data entry in ISO 8601 format (YYYY-MM-DD) Penalty imposed end date Optional Numeric data entry in ISO 8601 format (YYYY-MM-DD) Reason penalty not imposed Optional Free text alpha-numeric field 1.2. Checking the good repute of transport managers 1.2.1. Search Request Message When verifying in accordance with Article 11(4) of Regulation (EC) No 1071/2009 whether a transport manager is declared in one of the Member States unfit to manage the transport activities of an undertaking, Member States shall use messages of the following format (Search Request Message): Data category Data item Mandatory or optional Additional description of data field Requesting Member State Requesting Member State Mandatory Selected from two letter code ISO 3166-1 alpha 2 Requesting competent authority Requesting competent authority identifier Mandatory Free text alpha-numeric field Search request details Number of search request message Mandatory Date of search request Mandatory Time of search request Mandatory Transport manager Given name Mandatory Free text alpha-numeric field Family name(s) Mandatory Free text alpha-numeric field Date of birth Mandatory Numeric data entry in ISO 8601 format (YYYY-MM-DD) Place of birth Optional Free text alpha-numeric field Number of certificate of professional competence Mandatory Free text alpha-numeric field Date of issuance of the certificate of professional competence Mandatory Numeric data entry in ISO 8601 format (YYYY-MM-DD) Country of issue of the certificate of professional competence Mandatory Selected from two letter code ISO 3166-1 alpha 2 1.2.2. Search Response Message When replying to a Search Request Message as foreseen under 1.2.1., Member States shall use messages of the following format (Search Response Message): Data type Data item Mandatory or optional Additional description of data field Requesting Member State Requesting Member State Mandatory Selected from two letter code ISO 3166-1 alpha 2 Requesting competent authority Requesting competent authority identifier Mandatory Free text alpha-numeric field Replying Member State Replying Member State Mandatory Selected from two letter code ISO 3166-1 alpha 2 Replying competent authority Replying competent authority identifier Mandatory Free text alpha-numeric field Search response details Number of search request message Mandatory Free text alpha-numeric field Date of response Mandatory Numeric data entry in ISO 8601 format (YYYY-MM-DD) Time of response Mandatory Numeric data field in format (HH:MM:SS) Search results Status Mandatory Declaration of either:  Found  Not found Transport manager First given name Mandatory Free text alpha-numeric field Family name(s) Mandatory Free text alpha-numeric field Date of birth Mandatory Numeric data entry in ISO 8601 format (YYYY-MM-DD) Place of birth Mandatory Free text alpha-numeric field Number of certificate of professional competence Mandatory Free text alpha-numeric field Date of issuance of the certificate of professional competence Mandatory Numeric data entry in ISO 8601 format (YYYY-MM-DD) Country of issue of the certificate of professional competence Mandatory Selected from two letter code ISO 3166-1 alpha 2 Number of undertakings managed Mandatory Numeric data entry Number of vehicles managed Mandatory Numeric data entry Fitness Fitness Mandatory Declaration of either  Unfit  Fit End date till when the person is declared unfit Optional Numeric data entry in ISO 8601 format (YYYY-MM-DD) Applicable if the Fitness is Unfit 1.3. Acknowledgement When acknowledging the receipt of a message, Member States shall use messages of the following format (Acknowledgement Message): Data type Data item Mandatory or optional Additional description of data field Acknowledging Member State Acknowledging Member State Mandatory Selected from two letter code ISO 3166-1 alpha 2 Acknowledging competent authority Acknowledging competent authority identifier Mandatory Free text alpha-numeric field Destination Member State Destination Member State Mandatory Selected from two letter code ISO 3166-1 alpha 2 Destination competent authority Destination competent authority identifier Mandatory Free text alpha-numeric field Original message details Original message identifier Mandatory Free text alpha-numeric field Acknowledgement details Acknowledgement message identifier Mandatory Free text alpha-numeric field Date of acknowledgement Mandatory Numeric data entry in form YYYY-MM-DD Time of acknowledgement Mandatory Numeric data entry in form HH:MM:SS 2. THE ERRU ARCHITECTURE The interconnection shall take the form of an XML messaging framework providing services to Member States by means of XML messages exchanged in a reliable, secure and in a choreographed (workflow) way. The ERRU system shall consist of a system comprising a central hub architecture (client-server with an intelligent router) and a peer to peer architecture. Member States can choose to use any of the above two architectures to exchange XML messages on sTESTA network (using HTTPS). The ERRU system is depicted in figure 1 below: Figure 1 ERRU system Member States shall have two options to communicate messages, depending on the architecture which is being used by the Member States involved in the exchange: Using central hub architecture or using peer-to-peer architecture. The central hub shall be managed by the Commission. The Commission shall be responsible for the technical operation, the maintenance and the overall security of the sTESTA network and of the central hub. Only logging data shall be stored on this central hub. The Commission shall have no access to business data except for maintenance and debugging purposes. Member States shall be responsible for their national system. Member States using a peer-to-peer architecture shall be responsible for the interoperability of the peer-to-peer architecture with the central hub. Member States shall use for the interconnection through ERRU:  Standard Internet protocols (XML, HTTPS, XML Web Services), and  sTESTA private network of the European Commission. 3. STATISTICS AND LOGGING Member States using peer-to-peer connections shall place at the disposal of the Commission the information necessary for statistical purposes on a weekly basis. In order to ensure privacy, the data for statistical purposes shall be anonymous. Logging information shall keep track of all transactions for monitoring and debugging purposes, and to be able to generate statistics about these transactions. The following types of logging data shall be stored and monitored:  Application log (such as messages exchanged, including type of message, date, message structure),  Security log (such as logon attempts, accessing of files),  System log (such as system failures). Logging information shall not be retained for more than 6 months. Member States using a peer-to-peer architecture shall be responsible for logging information concerning transactions carried out through the peer-to-peer connections. The national contact points designated by Member States according to Article 18(1) of Regulation (EC) No 1071/2009 shall be responsible for access to exchanged data and further use and updating of data after access. 4. MINIMUM LEVEL OF SERVICE Member States shall apply the following minimum service standards with regards to ERRU: 4.1. Service time frame and coverage 24 hours/7 days 4.2. Availability rate of the technical system 98 % System Availability rate represents the percentage of successful transactions per month. 4.3. System response time Maximum 60 seconds. If a system does not meet the requested response time the Member State shall undertake all necessary steps to bring the system back to normal response time as quickly as possible. 4.4. Maintenance procedure Member States shall notify other Member States and the Commission of any routine maintenance activities via the maintenance portal 1 week before. 4.5. Incident escalation An incident is a situation where a Member States system is not available due to unforeseeable reasons. In case an incident cannot be corrected within 30 minutes the following escalation procedure shall be applied by the Member State whose system is at the origin of the incident: (a) notification of the incident to the other Member States and to the Commission by e-mail within 30 minutes; (b) immediately after the system has been restored a further message shall be sent by e-mail to inform the other Member States and the Commission that the system is back to normal. (1) OJ L 300, 14.11.2009, p. 72. (2) OJ L 300, 14.11.2009, p. 88.